United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4241
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Omy Jamel Larkins,                      *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 3, 2006
                                Filed: November 8, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.


       Omy Jamel Larkins (Larkins) pled guilty to aiding and abetting the possession
of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(B) and 18 U.S.C. § 2. At sentencing, the district court1 found Larkins was
a career offender based in part on two prior drug offenses, and it denied an U.S.S.G.
§ 4A1.3 downward departure, finding Larkins’s career-offender status did not
significantly overrepresent his criminal history. The court sentenced Larkins to 188


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
months’ imprisonment and 5 years’ supervised release. On appeal, Larkins maintains
his sentence is unreasonable, arguing his criminal history is overstated and the court
failed to consider, and explain its application of, the 18 U.S.C. § 3553(a) factors.

      We reject these arguments. First, the district court’s refusal to depart downward
from an alleged overstated criminal history cannot be reviewed. See United States v.
Morell, 429 F.3d 1161, 1164 (8th Cir. 2005). Second, the court adequately addressed
the sentencing factors, particularly Larkins’s criminal history, the need for the
sentence to reflect the seriousness of the instant offense and to protect the public, and
potential sentencing disparities. See 18 U.S.C. § 3553(a)(1), (a)(2); United States v.
Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005). Finally, the sentence–which was
within the applicable Guidelines range–is not unreasonable. See United States v.
Booker, 543 U.S. 220, 261-62 (2005); United States v. Tobacco, 428 F.3d 1148, 1151
(8th Cir. 2005); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.), cert.
denied, 126 S. Ct. 840 (2005).

      Accordingly, we affirm the sentence.
                     ______________________________




                                          -2-